DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Clams 1-10 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims all recite GmPAP2.1 but fail to indicate what is encompassed within GmPAP2.1. Based on the specification a person of ordinary skill would have assumed that it was intended to mean the protein encoded by soybean locus Gm06g02810. However, claims 2-4 have recitations that indicate that GmPAP2.1 protein could be referring to just a fragment of the protein encoded by Gm06g02810. Based on this, it is unclear how much of the protein encoded by locus Gm06g02810 must be present for a polypeptide to be considered GmPAP2.1. As such the metes and bounds of the claims cannot be determined. 

Lack of Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to methods of enhancing SMV resistance to any plant using any GmPAP2.1 (see indefiniteness rejection above).  
Applicant’s own post-filing non-patent literature teaches that the C-terminal region of GmPAP2.1 protein that confers the claimed viral resistance was isolated from a SMV tolerant variant called L29 and that the C-terminus of the GmPAP2.1 differs from that of susceptible varieties (Widyasari et al 2022 (Journal of Experimental Botany 73:5, p. 1623-1642); See pages 1627-1628).
These descriptions are insufficient, because they fail represent the broad scope of any GmPAP2.1 that can confer enhanced SMV resistance to any plant. This is compounded by the indefinite nature of the term GmPAP2.1 and evidence from post-filing art that demonstrated that only the GmPAP2.1 from the resistant line L29 (which has a structurally unique C-terminus) could confer SMV resistance to a soybean plant.  
Given the broad scope of the claimed genus, the lack of working examples and the failure to describe the structures required to confer the claimed function, one of skill in the art would not have recognized that Applicant was in possession of the claimed genus at the time of filing.
The Federal Circuit has recently clarified the application of the written description requirement.  The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.”  Id.  
Finally, the court held:

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.
	See also MPEP section 2163, page 174 of chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 

	[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

	See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed.  Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming plant cells and plants therewith, and the resultant products including the claimed transformed plant cells and plants containing the genus of sequences, would also be inadequately described.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing.  See the Written Description Requirement guidelines published in Federal Register/ Vol. 66, No. 4/ Friday January 5, 2001/ Notices: pp. 1099-1111.

Scope of Enablement
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using the transgenes encoding GmPAP2.1 comprising the sequence set forth in SEQ ID NO:3 to confer soybean mosaic virus resistance to members of the Fabaceae, does not reasonably provide enablement for using such a sequence in plant species that are not members of the Fabaceae. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claims are broadly drawn to methods and products regarding enhancing soybean mosaic virus resistance to a plant of any species using a GmPAp2.1 transgene.
	Applicants teach that a transgene construct comprising a sequence encoding the sequence set forth in SEQ ID NO:2 can confer soybean mosaic virus rust to Fabaceae species.  
Applicants do not teach how in increase resistance to soybean mosaic virus in plant species that are not hosts of the soybean mosaic virus.  
The state-of-the-art is such that one of skill in the art cannot predict how the invention can be practiced in plant species that are not hosts of the soybean mosaic virus.
Given the lack of guidance in the instant specification, undue trial and error experimentation would have been required for one of ordinary skill in the art to practice the invention within the full scope of the claims.
Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would have been required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al 2012 (PLOS One 7:10, p.1-12).
Claims 12 is drawn to a transgenic soybean seed of the transgenic plant of claim 9, but there is no requirement in the claim that seed comprises a transgene encoding GmPAP2.1. Therefore, the scope of the claim encompasses any transgenic soybean seed. 
Kim et al disclose transgenic soybean seeds. 
Accordingly, claim 10 is rejected as being anticipated by Kim et al.

Conclusion
	No claims are allowed.
The International Search Report cited two documents (of record) that were purported to render the claims obvious. Seo et al 2014 (Scientific Reports 4: p. 1-8) soybean protein phosphatases are involved in viral resistance; however, the instant soybean locus was never contemplated as being important. Moreover, the Genbank DNA sequence that the ISR cited was from Williams which is susceptible to SMV and structurally distinct from the resistance conferring allele of GmPAP2.1. As such, these documents do provide a basis for an obviousness rejection.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663